Title: From George Washington to Robert Morris, 27 October 1781
From: Washington, George
To: Morris, Robert


                  
                     Dear Sir
                     Head Quarters 27th Octo. 1781—
                  
                  I have just now been honored with your two Favors of the 17th & 19th Instant  ⅌ Mr Ridley—I have had the pleasure to take your two Boys by the Hand & Welcome them to Virginia—for my Countrys sake, I rejoice in the Sacrifice you are makg to your own feelings for the Education of the young Gentlemen —your Sons—in whose Behalf I have taken the Liberty to enclose your Letter to the Count de Grasse; & have interested myself with him   to shew them every Civility & accomodation in his power—which I dare say he will readily do, for your own sake, as well as on my Acco.
                  The Delay of my Letter requestg the Rum was really unaccountable—it has been exceedingly wanting for the Health of our brave fellows—it may however be of use Still—the poor Naked Lads deserve it—& will be rejoiced when they can receive its Benefits.
                  The money from your Draft upon Mr Ross I have received—the Thirty Dollars from Mr May I have heard Nothing of.
                  I have already experienced so much Benefit from your Exertions—that I cannot admit a Doubt of your good Inclinations to render the public every good Office—As I know this to be your Wish, I only lament with you that you have it not in your power to render all those Services which Your Disposition would lead you to effect—I am most Sincerely &ca.
                  
               